Puatbsoh, C. J.
I concur fully in the decision of this case, for these reasons :•
1st. What.'oificers are necessary and propar for the administration of the^ government, and laws of the State, is a matter confided to the wisdom of the Legislature, by the Constitution of the State; except/in respect to the offices created or recognized, by that instrument itself. Whenever the Legislature•• creates and fills an office, or authorizes a county or municipal corporation to do so, it *18is to be taken conclusively,tas a '■{ presumption of law," that such office is necessary and proper ; for otherwise',, the folly of creating and continuing an, useless office, is imputed to the Legislature.
2d. The Governor, members of the Legislature, J udges,. and other officers of the State, are not liable to conscription, by the for ce and effect of the-Constitution, and of our form of government; and stand in no need gf being exempted, either by an act of Congress, or the certificate and claim.of the Governor, or an act of-the Legislature. Eor the power to conséript is restricted by the condlr.ion that it does not include officers of the States: otherwise, the existence of the ere,-tor would be made to depend on the will of the’’creature.
So that "pari; of the act of Congress, which enumerates among the persons exempted '■ the members of the several State Legislatures, and such, other State officers as the Governors of the respective States may certify to be necessary for thcv,proper-administration of the Slate governments/'" (act of 17th Feb.,’ 1864, sec. 10, clause'Lj is a matior of supererogation. The certificate of the Governor, there required; has no legal effect ' .And the resolution of the fli ita Legislature, which demands the exemption of State oiíhvrs, L, in vile'ct, a prolest 'by »,hai, body against the right asserted on the pari of Congress to conscript officers of the Slate by enumerating them among the oi-rfion.* whom, in ‘i-s wisdom, it deemed expedient, io er.eraut. ■ . ‘ ..